THE COURT.
In an information filed by the district attorney of Placer County defendant was charged in separate counts with the murder of two Chinese. It was also charged that he had suffered two prior convictions. When arraigned defendant admitted the prior convictions and entered pleas of guilty to the homicides. After taking evidence addressed to the degree of the murders, the court below found them to be of the first degree, and thereupon entered judgment and sentence of death. This appeal comes before us pursuant to the provisions of section 1239 of the Penal Code.
At the hearing to determine the degree of the homicides defendant, with others, took the witness stand. He freely admitted having shot his victims, but in attempted justification thereof testified that they had borrowed money from him aggregating $35 and $28, respectively, and had refused to repay him;-that they had tried to make him gamble and otherwise had harassed him, knowing that he was on parole and assertedly unable to appeal to the authorities. *639He further testified that they had beat and robbed him, inflicting injuries which confined him to the hospital for several days. It is significant, however, that at the hospital he attributed his injuries to a fall from a ladder.
Following his release from the hospital, and after having planned to shoot his victims, defendant on the evening of September 17, 1940, proceeded with his hunting rifle to the front of a laundry in lower Auburn where the Chinese customarily gathered. As his victims approached, unarmed, defendant shot them from a distance of twenty to thirty feet. He threatened others present and, in fact, wounded a third man.
Upon his immediate arrest, defendant expressed no regret for his action, stating that the victims had received their just deserts. His attitude remained unchanged in court. Eyewitnesses also recounted the details of the shootings. A full and fair hearing was accorded defendant.
Although counsel who represented defendant in the court below has since withdrawn from the case and consequently no brief has been filed, the record has been examined with care. There is ample evidence therein to support the judgment and sentence imposed.
The judgment is therefore affirmed.